Citation Nr: 0830342	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-37 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
ligamentous instability of the right knee.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability, including as secondary to the right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to December 
1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which the previously denied claim for service 
connection for ligamentous instability of the right knee was 
reopened, but service connection for a right knee disability 
and service connection for a left knee disability were 
denied.

A motion to advance this case on docket was granted by the 
Board in August 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).

The veteran indicated in block 9b of his November 2005 
substantive appeal that he wished only to appeal the issue of 
service connection for right knee instability.  However, he 
continued to discuss the reasons he felt that his left knee 
should be service-connected in block 10.  Therefore, the 
Board has taken jurisdiction of the issue of service 
connection for a left knee disability, including as secondary 
to the right knee disability.

The issue of service connection for a left knee disability 
including as secondary to the right knee disability addressed 
in the REMAND portion of the decision below is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  A September 1999 rating decision declined to reopen the 
previously denied claim for ligamentous instability of the 
right knee.  The veteran did not perfect his appeal as to 
this issue and that decision is now final.

2.  Evidence received since the September 1999 rating 
decision includes evidence necessary to substantiate the 
claim, i.e., a medical opinion relating the currently 
diagnosed right knee disability to the veteran's active 
military service.  This evidence raises a reasonable 
possibility of substantiating the claim.

3.  The medical evidence establishes that the currently 
manifested right knee disability, diagnosed as tearing 
involving the posterior horn of the medial meniscus, 
posterior horn body, and anterior horn lateral meniscus and a 
.8 centimeter lesion of bilateral femoral condyles with 
chronic right knee pain is the result of the veteran's active 
military service. 


CONCLUSIONS OF LAW

1.  Evidence received since the September 1999 rating 
decision is new and material and the claim for service 
connection for ligamentous instability of the right knee is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).

2.  The criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. § 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  New and Material

In a September 1999 rating decision, the RO declined to 
reopen the previously denied claim for ligamentous 
instability of the right knee.  

In March 1986, a Board decision declined to reopen the 
previously denied claim for service connection for a right 
knee disability.  The underlying Board decision concerning 
service connection for a right knee disability, dated in 
April 1978, observed that service medical records showed 
complaints of and treatment for bilateral knee pain.  
Physical examination showed full flexion with 30 degrees of 
recurvatum in the right knee.  The veteran was discharged 
from active service following a Medical Evaluation Board 
(MEB), which diagnosed ligamentous instability for the right 
knee with 30 degrees of recurvatum.  The MEB found that the 
condition had existed prior to active service and had not 
been aggravated therein.  Examination prior to the veteran's 
entry into service failed to show evidence of a right knee 
disability.  The Board evaluated the opinion of the veteran's 
private treating physician, proffered in December 1977, which 
observed that physical examinations of the veteran had 
revealed no abnormality of the right knee until the veteran's 
discharge from military service.  However, the Board found 
the evidence was clear that the recurvatum causing the 
ligamentous instability was congenital or developmental.  The 
condition was therefore present prior to the veteran's 
entrance into active service and could not be service 
connected.

The veteran failed to report for scheduled VA examination in 
March 1978.

The RO gave notice of the September 1999 rating decision in 
an October 1999 letter.  The veteran filed a notice of 
disagreement, but did not file a timely substantive appeal to 
the January 2000 statement of the case.  The September 1999 
rating decision therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the September 1999 rating decision 
includes the report of a VA examination dated in March 2005, 
VA treatment records dated from 2000 through 2004, private 
medical treatment records dated from 1977 through 1986, and 
the veteran's testimony before the undersigned Veterans Law 
Judge in August 2008.  In pertinent part, this medical 
evidence presents the opinion of the March 2005 VA examiner 
that the veteran's currently manifested right knee disability 
is the result of his active military service.  In addition, 
the veteran testified as to how he injured his right knee in 
service, and that his right knee symptoms have existed 
consistently from his active service to the present.

This evidence is new in that it was not previously of record.

This evidence not only demonstrates the current presence of a 
right knee disability and establishes continuity of 
symptomatology for the right knee disability from the 
veteran's discharge from active service to the present, but 
it also provides medical evidence of a nexus, or link, 
between the veteran's military service and his current right 
knee disability.  This evidence is therefore also material.

Accordingly, reopening the claim for service connection for 
ligamentous instability in the right knee is warranted.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran's reports of medical history and examination at 
entrance into active service do not reflect any defects, 
abnormalities, diagnoses or other findings concerning the 
veteran's right knee.  Thereafter, service medical records 
document complaints of and treatment for bilateral knee pain 
beginning in September 1976 following what appears to have 
been a contusion incurred while playing ball (the physician's 
handwriting is not clearly legible).  Osgood's Schlatter's 
disease was noted.  Hyperextension was observed in the right 
knee in October, and quadriceps exercises were prescribed.  
In November, the veteran was again seen and reported onset of 
right knee pain about 3 months prior.  He stated he had 
sustained no known injury.  He was observed to manifest 
marked enlargement of the tibial tuberosity on the right.  He 
had full range of motion albeit with pain, and no findings of 
effusion, dislocation or lateral laxity.  The physician 
observed the right knee to be hyperextendable, which was 
thought to represent possible laxity of post-crucial 
ligament.  Osgood-Schlatter's disease was assessed and 
confirmed with X-rays.  Orthopedic consultation found a 30 
degree recurvatum and 1+ medial laxity in the right knee.  
The veteran was given a profile.

The veteran underwent a MEB in December.  He was found not to 
meet the physical standards for retention on the basis of the 
diagnosis of ligamentous instability of the right knee, with 
30 degrees recurvatum.  The MEB found that the condition 
existed prior to active service, and was not aggravated by 
service.  Reports of medical history and examination at 
discharge reflect findings of bilateral knee pain.

VA examination conducted in April 1977 presented no 
independent findings, merely showing the contents of the 
veteran's service medical records and the findings of the MEB 
report.  Clinical results of X-rays taken in September 1976 
were reported to evidence fragmentation of the right tibial 
tuberosity consistent with Osgood-Schlatter's disease.  The 
remainder of the right knee was found to be normal.

A December 1977 statement submitted by the veteran's private 
treating physician observed that the physician had treated 
the veteran since he was age 6.  The physician stated that 
during his treatment of the veteran, repeated physical 
evaluation did not reveal any abnormality of the right knee 
until the veteran was discharged from active military 
service.  Prior to the veteran's entrance to active service, 
his health was satisfactory.  The physician stated he treated 
the veteran for the usual childhood diseases, but identified 
no orthopedic concerns.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003. A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306. In VAOGCPREC 3-2003, the VA's General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition. See also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

It is clear from the service medical records that any right 
knee disability was first discovered during active service. 
The December 1977 statement by the veteran's private 
childhood treating physician that the veteran manifested no 
right knee abnormality until his discharge from active 
service corroborates this.

As to the MEB's finding that the right knee disability 
existed prior to active service, absent medical evidence 
documenting findings of any right knee pathology prior to 
active service, the MEB finding cannot rise to the level of 
clear and unmistakable evidence required to rebut the 
presumption of soundness at entry into service. 

As to the subsequent holdings by the RO and the Board that 
the right knee genu recurvatum diagnosed during active 
service was a developmental disability and thus cannot be 
service connected, Internet research reflects that genu 
recurvatum may be developmental or acquired in etiology.  
Absent medical evidence establishing that the veteran's genu 
recurvatum was the result of a developmental or congenital 
process, the possibility that the genu recurvatum observed 
during active service was the result of a developmental or 
congenital process cannot rise to the level of clear and 
unmistakable evidence required to rebut the presumption of 
soundness at entry into service.

Therefore, the presumption of soundness is not rebutted. See 
Wagner, supra

In March 2005, the VA examiner was asked to offer an opinion 
as to the nature and etiology of the veteran's manifested 
right knee disability.  The examiner diagnosed tearing in the 
right knee posterior horn of the medial meniscus, posterior 
horn body, and anterior horn lateral meniscus, with .8 
centimeter lesion of bilateral femoral condyle and chronic 
knee pain.  The examiner opined that the right knee 
disability was more likely than not related to the veteran's 
military days of knee injury.  The examiner noted that the 
veteran's claims file was available for review. 

The veteran testified before the undersigned Veterans Law 
Judge that he injured his right knee during active service.  
As above noted, service medical records document complaints 
of and treatment for the right knee beginning in October 1976 
following an apparent contusion.  

A right knee disability was first documented during active 
service.  A March 2005 VA examination establishes that the 
currently diagnosed right knee disability is the result of 
the veteran's active military service.  

There are no medical opinions or findings against a finding 
that the veteran's right knee disability is the result of his 
active military service.

Resolving all reasonable doubt in favor of the veteran, the 
medical evidence establishes that the currently diagnosed 
right knee disability is the result of the veteran's active 
military service.  Service connection for a right knee 
disability, to include tearing of the posterior horn of the 
medial meniscus, posterior horn body, and anterior horn 
lateral meniscus, and a .8 centimeter lesion of bilateral 
femoral condyles with chronic knee pain is warranted.


ORDER

New and material evidence having been received, the claim for 
right knee ligamentous instability is reopened.

Service connection for a right knee disability, to include 
tearing of the posterior horn of the medial meniscus, 
posterior horn body, and anterior horn lateral meniscus, and 
a .8 centimeter lesion of bilateral femoral condyles with 
chronic knee pain is granted.


REMAND

The veteran also seeks entitlement to a left knee disability 
including as secondary to the right knee disability.

By this decision, the Board has service connected the 
veteran's right knee disability.   A May 2005 addendum to the 
March 2005 VA examination report notes that the veteran 
exhibits a gait that is altered secondary to his right knee, 
but is not clear as to whether or not the veteran is 
diagnosed with a left knee disability and, if so, if that 
disability is the result of his now service-connected right 
knee disability.

Service medical records document complaints of and treatment 
for the left knee during active service.  The veteran 
testified before the undersigned Veterans Law Judge that his 
left knee symptoms continued from active service to the 
present.  

The veteran should be accorded additional VA examination to 
determine the nature, extent, and etiology of his claimed 
left knee disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

1. Ensure that all identified private and 
VA medical treatment records are 
obtained. Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.

2.  Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed left 
knee disability.  All indicated tests and 
studies should be performed. The claims 
folder, including a copy of this remand 
and a copy of the August 2008 hearing, 
must be provided to the examiner in 
conjunction with the examinations.

The examiner should provide opinions as 
to:  

a)  whether it is at least as likely 
as not that any diagnosed left knee 
pathology is in any way related to 
the veteran's service-connected 
right knee disability

b)  whether it is at least as likely 
as not that any diagnosed left knee 
pathology is in any way related to 
the veteran's active service or, in 
the alternative, had its onset 
during his active service.

All opinions expressed must be supported 
by complete rationale.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for the claimed left knee disability 
including as secondary to the service-
connected right knee disability, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


